DETAILED ACTION
Claims 1-13 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US 6485866).
Regarding independent claim 1, Gauthier teaches a cathode for use in rechargeable lithium batteries with its electrode metallic current collector protected with a protective coating (1:18, 2:64-67, 3:64, 4:64-5:4, 5:55-56, 6:1-2, and 6:10-16 plus e.g. Figures 3-4), said cathode reading on “positive electrode for a secondary battery,” alternatively, the preamble limitation “for a secondary battery” does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said cathode comprising:
(1)	said cathode metallic collector (e.g. 2:66-67 and 3:63 plus e.g. Figures 2A-B), reading on “a positive electrode current collector;”
(2)	said protective coating coated as a layer directly on said metallic collector, said protective coating at least partially covering said metallic collector, 
wherein said protective coating layer contains a vitreous or partly vitreous mineral binder that may comprise one or more of lithium phosphate, potassium phosphate, lithium polyphosphate (LiPO3)n, or potassium polyphosphate (KPO3)n,
said mineral binder wets and protects said metallic collector from corrosion / passivation reactions generated by reactive species of an electrolyte or electrode active material 
intermediate layer disposed on the positive electrode current collector;” and,
(3)	a composite cathode layer coated on said protective coating layer including a cathode active material (e.g. 2:15-16, 21:52-53, 4:49-60, 5:26-31, 5:54-61 plus e.g. Figures 2A-B), reading on “a positive electrode mixture layer disposed on the intermediate layer and including a positive electrode active material,”
wherein said protective coating layer includes:
(2a)	an electronic conduction additive, such as carbon black, graphite, metals such as copper and silver, and mixtures thereof (e.g. 3:57-64 and 4:13-20), reading on “the intermediate layer includes: a conductive agent;”
(2b)	said vitreous or partly vitreous mineral binder that may comprise one or more of lithium phosphate, potassium phosphate, lithium polyphosphate (LiPO3)n, or potassium polyphosphate (KPO3)n, wherein said mineral binder wets and protects said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), said lithium phosphate reading on “the intermediate layer includes: … a metal phosphorus oxide;” and,
(2c)	said potassium phosphate, wherein said mineral binder wets and protects said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), reading on “an inorganic compound other than the metal phosphorus oxide….”
Gauthier teaches said potassium phosphate protects said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), but does not expressly teach the property of “the 
However, said property would be expected since Gautier teaches substantially identical compositions (see supra, said cathode active material plus said potassium phosphate, compare with instant specification, at e.g. ¶¶ 0018, 27, 30, and 34-35), see also MPEP § 2112.01(II). 
Alternatively, further a partially or completely hydrolyzed glass-forming additive such as hydrolyzed silica (e.g. 4:1-6), reading on “an inorganic compound other than the metal phosphorus oxide….”
Gauthier teaches said composite cathode layer including said cathode active material plus said partially or completely hydrolyzed silica glass-forming additive (e.g. supra), but does not expressly teach the property of “the inorganic compound having a lower oxidative power than that of the positive electrode active material.”
However, said property would be expected since Gautier teaches substantially identical compositions (see supra, said cathode active material plus said completely or partially hydrolyzed silica, compare with instant specification, at e.g. ¶¶ 0018, 27, and 35), see also MPEP § 2112.01(II). 
Regarding claim 2, Gauthier teaches the cathode of claim 1, wherein said vitreous or partly vitreous mineral binder may comprise lithium phosphate and potassium phosphate (e.g. supra), but does not expressly teach at least one of said phosphates having the property “at least one of the metal phosphorus oxide and the inorganic compound has a Mohs hardness of 7 or less.”
supra, compare with instant specification, at e.g. ¶¶ 0036-39 and 56), see also MPEP § 2112.01(II).
Regarding claim 3, Gauthier teaches the cathode of claim 1, wherein said vitreous or partly vitreous mineral binder may comprise lithium phosphate and potassium phosphate (e.g. supra), but does not expressly teach said lithium phosphate in the claimed amount relative to the total amount of lithium phosphate and potassium phosphate in the claimed limitation “a content of the metal phosphorus oxide is 80 mass % or more and 99.5 mass % or less based on the total amount of the metal phosphorus oxide and the inorganic compound.”
However, it would have been obvious to substitute varying amounts of said lithium and potassium phosphates within said binder, from a range of a small proportion of lithium phosphate and a balance of potassium phosphate to a small proportion of said potassium phosphate and a balance of lithium phosphate since they are equivalent components used to protect said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), see also e.g. MPEP § 2144.06(I), overlapping the claimed range, see also MPEP § 2144.05(I).
Regarding claim 4, Gauthier teaches the cathode of claim 3, wherein said vitreous or partly vitreous mineral binder may comprise lithium phosphate (e.g. supra), but does not expressly teach at least one of said lithium phosphate having the property “the metal phosphorus oxide has a Mohs hardness of 7 or less.”
supra, compare with instant specification, at e.g. ¶¶ 0036-39 and 56), see also MPEP § 2112.01(II).
Regarding claim 5, Gauthier teaches the cathode of claim 1, wherein said vitreous or partly vitreous mineral binder may comprise lithium phosphate and potassium phosphate, each provided to protect said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), but does not expressly teach the claimed ratio of said phosphate average particle diameters.
However, it would have been obvious to a person of ordinary skill in the art to use equal-sized particles with uniform particle size, since a uniform particle size would provide a more consistent particle packing within and between batteries, and further because said lithium phosphate and potassium phosphate are used for the same purpose, the ratio thereby being 1:1, within the claimed range in “a ratio between an average particle diameter of the metal phosphorus oxide and an average particle diameter of the inorganic compound is 0.5:1 to 2:1,” MPEP § 2144.05(I).
Regarding claims 7 and 12, Gauthier teaches the cathode of claim 1, wherein said vitreous or partly vitreous mineral binder may comprise lithium phosphate (e.g. supra), wherein lithium phosphate (Li3PO4) reads on “the metal phosphorus oxide includes at least one of the group consisting of Li3PO4, LiPON, Li2HPO4, LiH2PO4, Na3PO4, Na2HPO4, NaH2PO4, Zr3(PO4)4, Zr(HPO4)2, HZr2(PO4)3, K3PO4, K2HPO4, KH2PO4, Ca3(PO4)2, CaHPO4, Mg3(PO4)2, MgHPO4, LiCl—Li5P3O10, LiCl—Li7P5O16, LiCl—LiPO3, LiCl—Li2O—P2O5, Li2O—P2O5, AgI—AgPO3, CuI—CuPO3, PbF2—MnF2—4)3, and AgI—Ag2O—P2O5” (claim 7) and “the metal phosphorus oxide includes at least one of the group consisting of Li3PO4, Ca3(PO4)2, and K3PO4” (claim 12).
Regarding claim 8, Gauthier teaches the cathode of claim 1, wherein said binder contains said partially or completely hydrolyzed silica glass-forming additive (e.g. supra), reading on “the inorganic compound includes at least one of the group consisting of aluminum oxide, titanium dioxide, silicon dioxide, and manganese oxide.”
Regarding claim 13, Gauthier teaches the cathode of claim 1, wherein the entire disclosure does not teach or suggest said protective coating including any of LiMnPO4, Li2MPO4F wherein M is Co or Ni, and ferrous metal phosphorus oxides (entire disclosure), reading on “the intermediate layer is free of at least one of the group consisting of LiMnPO4, Li2MPO4F wherein M is Co or Ni, and ferrous metal phosphorus oxides.”

Regarding claims 9-10, Gauthier is applied as provided supra, with the following modifications.
Still regarding independent claim 9, Gauthier teaches said rechargeable lithium batteries with said cathode (e.g. supra), reading on “secondary battery, comprising: the positive electrode according to claim 1;” a metallic lithium anode (e.g. 5:67 and 6:34), reading on “a negative electrode;” a separator (e.g. 5:66) understood to be located between said cathode and anode, reading on “a separator disposed between the positive electrode mixture layer of the positive electrode and the negative electrode;” and, an electrolyte (e.g. 4:34 and 6:32-33), reading on “an electrolyte.”
Still regarding claim 10, Gauthier teaches the battery of claim 9, the entire disclosure does not teach or suggest part of said composite cathode layer including any of as claimed.
    
        
            
                                
            
        
    

Claims 1-2, 5-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al (US 2016/0190566) in view of Gauthier et al (US 6485866).
Regarding independent claim 1, Shiozaki teaches a positive electrode (e.g. item 11) for a nonaqueous electrolyte secondary battery and said battery (e.g. item 10) thereof (e.g. ¶¶ 0002, 17-18, and 22-23 plus e.g. Figures 1-2), reading on “positive electrode for a secondary battery,” said electrode comprising:
(1)	a positive electrode current collector (e.g. item 30) mainly composed of aluminum (e.g. ¶¶ 0006 and 22-23 plus e.g. Figure 2), reading on “a positive electrode current collector;”
(2)	a protective layer (e.g. item 31) disposed on said positive electrode current collector (e.g. Id), reading on “an intermediate layer disposed on the positive electrode current collector;” and,
(3)	a positive electrode mixture layer (e.g. item 32) containing a lithium-containing transition metal oxide active material, wherein said positive electrode mixture positive electrode mixture layer disposed on the intermediate layer and including a positive electrode active material,”
wherein said protective layer comprises:
(2a)	an electroconductive material, such as carbon black, acetylene black, Ketjen black, and graphite used alone or in combination of two or more thereof, in an amount of 0.1-20 wt% of the total weight of said protective layer (e.g. ¶¶ 0030-31), reading on “the intermediate layer includes a conductive agent,” and
(2b)	an inorganic compound (e.g. item P), such as manganese oxide, silicon dioxide, titanium dioxide, and aluminum oxide, wherein said inorganic compound has an oxidation power lower than that of said lithium-containing transition metal oxide contained in said positive electrode mixture layer, and wherein said inorganic compound is preferably 70% to 99.8% by weight of the total weight of said protective layer (e.g. ¶¶ 0028-30), reading on “the intermediate layer includes … an inorganic compound other than the metal phosphorus oxide, the inorganic compound having a lower oxidative power than that of the positive electrode active material.”

Shiozaki teaches said protective layer (e.g. supra), but does not expressly teach it includes “a metal phosphorus oxide” in the limitation “the intermediate layer includes … a metal phosphorus oxide ….”
However, Gauthier teaches a cathode for use in rechargeable lithium batteries with its electrode metallic current collector protected with a protective coating (1:18, 2:64-67, 3:64, 4:64-5:4, 5:55-56, 6:1-2, and 6:10-16 plus e.g. Figures 3-4), (1) said cathode comprising said cathode metallic collector (e.g. 2:66-67 and 3:63 plus e.g. 3)n, or potassium polyphosphate (KPO3)n, said mineral binder wets and protects said metallic collector from corrosion / passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. 2:66-3:11, 3:57-64, and 4:31-40 plus e.g. Figures 2A-B); and, a composite cathode layer coated on said protective coating layer including a cathode active material (e.g. 2:15-16, 21:52-53, 4:49-60, 5:26-31, 5:54-61 plus e.g. Figures 2A-B),
wherein said protective coating layer includes (2a) an electronic conduction additive, such as carbon black, graphite, metals such as copper and silver, and mixtures thereof (e.g. 3:57-64 and 4:13-20); (2b) said vitreous or partly vitreous mineral binder that may comprise one or more of lithium phosphate, potassium phosphate, lithium polyphosphate (LiPO3)n, or potassium polyphosphate (KPO3)n, wherein said mineral binder wets and protects said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra); and, (2c) said potassium phosphate, wherein said mineral binder wets and protects said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra).
As a result, it would have been obvious to incorporate said lithium phosphate and/or said potassium phosphate of Gauthier in the protective layer of Shiozaki, since Gauthier teaches said phosphate and protects said metallic collector from 
Regarding claim 2, Shiozaki as modified teaches the electrode of claim 1, wherein Shiozaki teaches said inorganic compound may be manganese oxide, silicon dioxide, titanium dioxide, and aluminum oxide (e.g. supra), but does not expressly teach at least one of said phosphates having the property “at least one of the metal phosphorus oxide and the inorganic compound has a Mohs hardness of 7 or less.”
However, said property would be expected since Shiozaki teaches substantially identical composition(s) (see supra, compare with instant specification, at e.g. ¶¶ 0036-39 and 56), see also MPEP § 2112.01(II).
Regarding claims 5-6, Shiozaki as modified teaches the electrode of claim 1, wherein Shiozaki teaches said inorganic compound may have an average particle size of 1 µm or less (e.g. ¶0028), reading on “and an average particle diameter of the inorganic compound is 0.1 μm or more and 5 μm or less” (claim 6), but does not expressly teach said lithium phosphate or said potassium phosphate having a particle size such that a ratio of average particle sizes of said inorganic compound to said phosphate is within the claimed range of “0.5:1 to 2:1” in the limitation “a ratio between an average particle diameter of the metal phosphorus oxide and an average particle diameter of the inorganic compound is 0.5:1 to 2:1” (claim 5) or “an average particle diameter of the metal phosphorus oxide is 0.05 μm or more and 5 μm or less” (claim 6).
However, it would have been obvious to a person of ordinary skill in the art to size said phosphates with the same particle size as that of said inorganic compound, since a similar particle size would provide a more consistent particle packing of the within the claimed range in “a ratio between an average particle diameter of the metal phosphorus oxide and an average particle diameter of the inorganic compound is 0.5:1 to 2:1” (claim 5), MPEP § 2144.05(I); and, said phosphates having a particle size of 1 µm or less overlaps the claimed range in “an average particle diameter of the metal phosphorus oxide is 0.05 μm or more and 5 μm or less, and an average particle diameter of the inorganic compound is 0.1 μm or more and 5 μm or less,” MPEP § 2144.05(I).
Regarding claims 7 and 12, Shiozaki as modified teaches the electrode of claim 1, wherein said lithium phosphate and/or potassium phosphate are included to protect said metallic collector from corrosion/passivation reactions generated by reactive species of an electrolyte or electrode active material (e.g. supra), wherein lithium phosphate (Li3PO4) and potassium phosphate (K3PO4,) severably read on “the metal phosphorus oxide includes at least one of the group consisting of Li3PO4, LiPON, Li2HPO4, LiH2PO4, Na3PO4, Na2HPO4, NaH2PO4, Zr3(PO4)4, Zr(HPO4)2, HZr2(PO4)3, K3PO4, K2HPO4, KH2PO4, Ca3(PO4)2, CaHPO4, Mg3(PO4)2, MgHPO4, LiCl—Li5P3O10, LiCl—Li7P5O16, LiCl—LiPO3, LiCl—Li2O—P2O5, Li2O—P2O5, AgI—AgPO3, CuI—CuPO3, PbF2—MnF2—Al(PO4)3, and AgI—Ag2O—P2O5” (claim 7) and “the metal phosphorus oxide includes at least one of the group consisting of Li3PO4, Ca3(PO4)2, and K3PO4” (claim 12).
Regarding claim 8, Shiozaki as modified teaches the electrode of claim 1, wherein Shiozaki teaches said inorganic compound may be manganese oxide, silicon dioxide, titanium dioxide, and aluminum oxide (e.g. supra), reading on “the inorganic compound 
Regarding claim 13, Shiozaki as modified teaches the electrode of claim 1, wherein said protective layer does not require the presence of a composition of LiMnPO4, Li2MPO4F wherein M is Co or Ni, and ferrous metal phosphorus oxides (entire disclosure), reading on “the intermediate layer is free of at least one of the group consisting of LiMnPO4, Li2MPO4F wherein M is Co or Ni, and ferrous metal phosphorus oxides.”

Regarding claims 9-10, Shiozaki and Gauthier are applied as provided supra, with the following modifications.
Still regarding independent claim 9, Shiozaki as modified teaches said rechargeable lithium batteries with said cathode (e.g. supra), reading on “secondary battery, comprising: the positive electrode according to claim 1,” wherein Shiozaki further teaches a negative electrode (e.g. item 12, e.g. ¶¶ 0017-18), reading on “a negative electrode;” a separator (e.g. item 13) provided between said positive electrode and said negative electrode (e.g. Id), reading on “a separator disposed between the positive electrode mixture layer of the positive electrode and the negative electrode;” and, a nonaqueous electrolyte (e.g. Id), reading on “an electrolyte.”
Still regarding claim 10, Shiozaki as modified teaches the battery of claim 9, wherein the entire disclosure does not teach or suggest part of said positive electrode mixture layer including any of said lithium phosphate, potassium phosphate, or inorganic compound (e.g. entire disclosure), so the amount thereof within any part of said composite cathode layer would be 0%, within the claimed limitation “in a part of the as claimed.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed secondary battery of claim 11, wherein the positive electrode has the claimed compositions of said metal phosphorous oxide and inorganic compound of claim 1 are present in a part of the positive electrode mixture layer and extending from the interface between the positive electrode mixture layer and the intermediate layer to a level of about 1⁄5 of the thickness of the positive electrode mixture layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723